      Case 1:18-cv-04438-AT-BCM Document 257 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     5/11/20
MORGAN ART FOUNDATION LIMITED,
               Plaintiff,                                18-CV-4438 (AT) (BCM)
       -against-                                         ORDER
MICHAEL MCKENZIE, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the single-spaced, six-page letter-motion filed by
defendants Michael McKenzie and American Image Art (the AIA Defendants) on April 23, 2020
(Dkt. No. 249), seeking "permission to move for leave to file a motion to amend AIA's
pleadings," as well as the AIA Defendants' proposed Fourth Amended Answer, Counterclaims,
and Cross-claims, redlined against their current pleading (Dkt. No. 251); the responsive letter-
briefs from defendant James W. Brannan, Personal Representative of the Estate of Robert
Indiana (Dkt. No. 252) and plaintiff Morgan Art Foundation Limited (Dkt. No. 253), each dated
May 4, 2020, which total nine single-spaced pages and oppose further amendment of the AIA
Defendants' pleading; and the AIA Defendants' six-page reply letter, also single-spaced, dated
May 7, 2020. (Dkt. No. 256.)

        The Court construes the AIA Defendants' April 23 letter to constitute their motion for
leave to amend and deems that motion fully briefed. Judge Moses will hold oral argument on the
motion, via telephone conference call, on June 9, 2020, at 11:30 a.m. A few minutes before that
time, the parties shall call into the below teleconference:

       Call in number:        888-557-8511
       Access Code:           7746387

       Please treat the teleconference as you would treat a public court appearance. If a
conference or hearing in another matter is ongoing, please be silent (mute your line) until
your case is called. For other teleconferencing guidelines, the parties should review § 2 of Judge
Moses's Emergency Practices, available at https://nysd.uscourts.gov/hon-barbara-moses.

Dated: New York, New York
       May 11, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
